DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1, 4-6, 8, 10, 15, 22, 23, 25, 26, 28, 35, 39, 43, 45-47, 50, 53 and 54 are pending and under consideration.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on July 17, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
4.	The use of the terms OmniAmp, Hawk-Z05, Hawk-Z05 Fast, Maxima Reverse Transcriptase, Maxima H Minus Reverse Transcriptase, MonsterScript, Pyrophage, RocketScript RT, SunScript reverse transcriptase RNase H-, SunScript reverse transcriptase RNase H+, Superscript IV, a Superscripts IV derivative, TGIRT-III enzyme, ThermoScript RT, Volcano2G DNA polymerase, and Warmstart RTx Reverse Transcriptase, which are trade names or a marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the term should be capitalized wherever they appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the 
	The terms are present in paragraph [0019] and in Examples 1, 2 and 4.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 4-6, 8, 15, 46 and 47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	A) Claims 4-6 and 8 are indefinite in claim 4. Claim 4 is indefinite over the recitation of “greater than about 2 to 1”. 
It is not clear what “greater than about 2 to 1” means. The phrase “greater than” typically indicates a minimum point.  The phrase “greater than” however, is contraverted by the term “about” which implies that values above and below the 2:1 ratio are permitted.  Further, the extent of variance permitted by “about” is unclear in this context, since the term “about” has not been defined by Applicant. In conclusion, the claims do not have clear metes and bounds.
B) Claim 15 is indefinite over the recitation of “…greater than about 2 to 1, about 3 to 1, about 5 to 1, about 10 to 1, about 20 to 1, about 40 to 1, or about 50 to 1”.
It is not clear what “greater than about 2 to 1, about 3 to1…” means. The phrase “greater than” typically indicates a minimum point.  The phrase “greater than” however, is contraverted by the term “about” which implies that values above and below the 2:1 (or 3:1, 4:1, etc.) ratio are permitted.  Further, the extent of variance permitted by “about” is unclear in this context, since the term “about” has not been defined by Applicant. In conclusion, the claims do not have clear metes and bounds.
C) Claim 46 contains the trademark/trade names: OmniAmp, Hawk-Z05, Hawk-Z05 Fast, Maxima Reverse Transcriptase, Maxima H Minus Reverse Transcriptase, MonsterScript, Pyrophage, RocketScript RT, SunScript reverse transcriptase RNase H- , SunScript reverse transcriptase RNase H+, Superscript IV, a Superscripts IV derivative, TGIRT-III enzyme, ThermoScript RT, Volcano2G DNA polymerase, and Warmstart RTx Reverse Transcriptase.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe reverse transcriptase enzymes and, accordingly, the identification/description is indefinite.
D) Claim 47 contains the trademark/trade names OmniAmp and Hawk-Z05. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe reverse transcriptase enzymes and, accordingly, the identification/description is indefinite.
Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claims 1, 4, 6, 10, 15, 35, 39, 43, 46, 50, 53 and 54 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Moser et al. (PLOS ONE, vol. 7:6, e38371, pp. 1-13, 2012) as evidenced by Dube (Focus, vol. 19, No. 3, pp. 1-2, 1997) and PyroScript™ RT-PCR Master Mix Kit brochure (pp. 1-7, 2010).
Regarding claim 1 and 35, Moser et al. teach a method of amplifying an RNA template comprising: 
(a) contacting the RNA template with a thermostable reverse transcriptase and a first primer complementary to the RNA template (page 5, second paragraph; page 8, fifth and sixth paragraph), 
(b) performing linear amplification of the RNA template that includes at least two cycles of cDNA synthesis primed by the first primer in a reaction volume (page 5, second paragraph; Table 2, where 58 minutes of cycling reaction were used, therefore at least the initial few cycles provided linear amplification), and 
(c) amplifying the cDNA in the reaction volume (page 5, second paragraph), 
wherein a cycle of cDNA synthesis includes an extension temperature and a denaturation temperature, and wherein the denaturation temperature is about 75 °C to 98 °C (page 5, second paragraph; Table 2).
Regarding claim 4, Moser et al. teach a method of linear amplification of an RNA template comprising: 
(a) contacting the RNA template with a thermostable reverse transcriptase in a reaction volume containing buffer, dNTPs, and a first primer complementary to the RNA template (page 5, second paragraph; page 8, 4th and 5th paragraph; Table 2); 
(b) producing a cDNA from the RNA template in the reaction volume (page 8, fifth and sixth paragraph); 
(c) denaturing the cDNA:RNA template duplex (page 5, second paragraph; Table 2, where denaturation step is taught); 
(d) repeating steps (a)-(c) (Table 2, where cycling for 58 minutes is taught), and 
(e) producing a ratio of cDNA to RNA template of greater than or about 2 to 1 (Page 8, fifth and sixth paragraph; Fig. 6; Fig. 7).
Regarding claims 4, 15 and 54, a 160 bp target diluted between 10-2 and 10-8 was amplified with the 3173 reverse transcriptase. The 10-2 dilution corresponded to 120,000 copies of the RNA (page 8, 6th paragraph; first lane in Fig. 7A). As evidenced by Dube, there has to be at least 1 ng of DNA on an agarose gel to be visible (page 1, last paragraph). Since 1 ng of a 160 bp fragment corresponds to about 5.8 x 109 molecules of DNA, this would amount to about 5 x 103 to 1 ratio of amplified cDNA to RNA.
Regarding claims 6 and 53, Moser et al. teach a second primer for cDNA synthesis (page 8, fifth and sixth paragraph).
Regarding claim 10, Moser et al. teach 58 minutes of cDNA synthesis cycles (Table 2). Considering each cycle is 2min 45 sec long, Moser et al. teach at least 20 cycles of cDNA amplification.
Regarding claim 39, Moser et al. teach using PyroScript™ RT-PCR Master Mix (page 5, second paragraph). As evidenced by the brochure of the kit, the Mg concentration in a final reaction is 2 mM (page 6, 9th paragraph).
Regarding claim 43, Moser et al. teach high dilutions of RNA template (page 8, fifth and sixth paragraphs), therefore they teach low-abundance RNAs.
Regarding claim 46, Moser et al. teach Pyrophage 3173 polymerase (page 2, third paragraph).
Regarding claim 50, Moser et al. teach that the polymerase does not have 3’-5’ exonuclease activity (page 5, fifth paragraph).
10.	Claims 1, 4, 6, 10, 15, 22, 23, 25, 35, 39, 43, 50, 53 and 54 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schonbrunner et al. (Biochemistry, vol. 45, pp. 12786-12795, 2006; cited in the IDS) as evidenced by Dube (Focus, vol. 19, No. 3, pp. 1-2, 1997).
Regarding claim 1 and 35, Schonbrunner et al. teach a method of amplifying an RNA template comprising: 
(a) contacting the RNA template with a thermostable reverse transcriptase and a first primer complementary to the RNA template (page 12789, fourth paragraph; page 12792, fifth paragraph), 
(b) performing linear amplification of the RNA template that includes at least two cycles of cDNA synthesis primed by the first primer in a reaction volume (page 12789, fourth paragraph, where four cycles of linear amplification were performed), and 
(c) amplifying the cDNA in the reaction volume (page 12789, fourth paragraph), 
wherein a cycle of cDNA synthesis includes an extension temperature and a denaturation temperature, and wherein the denaturation temperature is about 75 °C to 98 °C (page 12789, fourth paragraph).
Regarding claim 4, Schonbrunner et al. teach a method of linear amplification of an RNA template comprising: 
(a) contacting the RNA template with a thermostable reverse transcriptase in a reaction volume containing buffer, dNTPs, and a first primer complementary to the RNA template (page 12789, fourth paragraph); 
(b) producing a cDNA from the RNA template in the reaction volume (page 12792, fifth paragraph; Fig. 2); 
(c) denaturing the cDNA:RNA template duplex (page 12789, fourth paragraph, where denaturation step is taught); 
(d) repeating steps (a)-(c) (page 12789, fourth paragraph), and 
(e) producing a ratio of cDNA to RNA template of greater than or about 2 to 1 (page 12792, fifth paragraph; Fig. 2).
Regarding claims 4, 15 and 54, a 1700 bp target of 104 copies was amplified with the thermostable reverse transcriptases (Fig. 2). As evidenced by Dube, there has to be at least 1 ng of DNA on an agarose gel to be visible (page 1, last paragraph). Since 1 ng of a 1700 bp fragment corresponds to about 5.45 x 108 molecules of DNA, this would amount to about 5 x 104 to 1 ratio of amplified cDNA to RNA.
Regarding claims 6 and 53, Schonbrunner et al. teach having a second primer in the reaction mixture (page 12789, fourth paragraph).
Regarding claim 10, Schonbrunner et al. teach four cycles of cDNA synthesis (page 12789, fourth paragraph).
Regarding claims 22, 23 and 25, Schonbrunner et al. teach adjuvants: DMSO and polyethylene glycol (page 12789, fourth paragraph).
Regarding claim 39, Schonbrunner et al. teach Mn at 0.9 mM (page 12789, fourth paragraph).
Regarding claim 43, Schonbrunner et al. teach 104 HIV RNA targets (Fig. 2), therefore they teach low abundance RNA target.
Regarding claim 50, Schonbrunner et al. teach reverse transcriptase without 3’-5’ exonuclease activity (Table 2).
Claim Rejections - 35 USC § 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Rejections based on the Moser et al. reference
14.	Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Moser et al. (PLOS ONE, vol. 7:6, e38371, pp. 1-13, 2012) and Shum et al. (Glen Research, vol. 21, pp. 1-20, 2009).
	A) Moser et al. do not specifically teach a non-functional second primer in the amplification mixture. Moser et al. teach the following (page 10, fourth paragraph):
	“In our experiments, the half-life of 3173 Pol at 94 °C was 11 minutes compared to more than two hours for Taq Pol when assayed under the same conditions. A previously reported half-life of Taq Pol at 95 °C is 20 minutes [50]. Although the thermostability of 3173 Pol is significantly lower than Taq and most other commonly used thermostable Pols, it is clearly adequate for PCR since product continues to accumulate up to forty cycles (Figures 6 and 7). The combination of thermostability and reverse transcriptase activity in one enzyme has practical implications. Because the two enzyme RT systems contain a thermolabile protein component, the use of hot start technologies to improve specificity of reverse transcription is not practical. The 3173 Pol should allow ‘‘hot start’’ methods to function during reverse transcription as well as amplification, which should improve specificity (data not shown).”
	B) Regarding claims 5 and 8, Shum et al. teach CleanAmp™ primers, which contain thermolabile protective groups which can be released at a desired temperature for the primer to function (Fig. 1; page 1, paragraphs 1-4). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the primers of Shum et al. in the RT-PCR method of Moser et al. The motivation to do so is provided by Shum et al. teach (page 4, third paragraph):
	“…The typical RT-PCR reaction consists of a two-step protocol that involves a lower
temperature reverse transcription step followed by an elevated temperature PCR step(10). The extra manipulation procedures inherent to a two-step protocol can introduce opportunities for contamination. A one-step RT-PCR protocol provides a streamlined, high-throughput technique that reduces the chances of contamination (11). Another advantage for a one-step protocol is that replicates will repeat both the reverse transcription and the PCR step. However, one-step RT-PCR is not without its own inherent problems. In many cases one-step RT-PCR reactions are not as sensitive as two-step (12,13). The lack of sensitivity is likely a result of reverse transcriptase(14) or DNA polymerase(15) mediated extension of primers to form primer-dimer and/or non-specific products at the less stringent temperatures of reverse transcription. To improve the sensitivity and specificity of RT-PCR, inhibition of such primer extension at lower temperatures is required. One approach to improving the specificity of one-step RT-PCR is to employ CleanAmp™ Primers. By introducing a CleanAmp™ Primer pair, only the RT primer can elongate during reverse transcription. This reduces lower-temperature, non-specific amplicon
formation from extension of PCR primers. At higher temperature, the CleanAmp™ Primers are activated, allowing for greater specificity of primer extension during PCR. CleanAmp™ Primers provide a solution to non-specific amplifications and also enable other more universal RT priming methods for applications such as multiplex one-step RT-PCR.” 

15.	Claims 22, 23, 25 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Moser et al. (PLOS ONE, vol. 7:6, e38371, pp. 1-13, 2012) and PyroPhage™ 3173 DNA Polymerase brochure (pp. 1-10, 2007).
A) Moser et al. do not teach betaine as an adjuvant.
B) Regarding claims 22, 23, 25 and 28, the brochure for PyroPhage™ 3173 DNA Polymerase teaches the following (page 6, fifth paragraph):
“In certain cases, additives can improve amplification. In particular, 0.8 to 1.6 M betaine significantly reduces mispriming artifacts when used with certain primers. Alternately, 0.25 to 1.25 M ectoine concentrations have improved amplification of certain difficult, e.g. G/C rich, templates. Since ectoine has the secondary effect of improving enzyme thermostability, ectoine should be used in conjunction with the PyroPhage 3173 10X Isothermal Buffer, even when used in PCR.”
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used betaine as suggested by the PyroPhage polymerase brochure in the method of Moser et al., since the brochure specifically teaches that betaine improves amplification accuracy in PCR.
16.	Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Moser et al. (PLOS ONE, vol. 7:6, e38371, pp. 1-13, 2012) and PyroPhage™ 3173 DNA Polymerase brochure (pp. 1-10, 2007) as applied to claims 1, 22 and 23 above, and further in view of Latham (US 2010/0209970 A1; published August 2010).
	A) PyroPhage™ 3173 DNA Polymerase brochure teaches betaine as adjuvant, but does not teach the derivatives listed in claim 26.
	B) Regarding claim 26, Latham teaches that additives, including betaine derivatives recited claim 26, can be used to enhance the performance of DNA polymerases ([0050]).
	It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to have used one or more of the enhancers of Latham in the method of Moser et al. and PyroPhage™ 3173 DNA Polymerase brochure instead of betaine.
	As stated by MPEP 2144.06 II:
2144.06 Art Recognized Equivalence for the Same Purpose [R-08.2012]
II. SUBSTITUTING EQUIVALENTS KNOWN FOR THE SAME PURPOSE
In order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art, and cannot be based on applicant’s disclosure or the mere fact that the components at issue are functional or mechanical equivalents. In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958) (The mere fact that components are claimed as members of a Markush group cannot be relied upon to establish the equivalency of these components. However, an applicant’s expressed recognition of an art-recognized or obvious equivalent may be used to refute an argument that such equivalency does not exist.); Smith v. Hayashi, 209 USPQ 754 (Bd. of Pat. Inter. 1980) (The mere fact that phthalocyanine and selenium function as equivalent photoconductors in the claimed environment was not sufficient to establish that one would have been obvious over the other. However, there was evidence that both phthalocyanine and selenium were known photoconductors in the art of electrophotography. "This, in our view, presents strong evidence of obviousness in substituting one for the other in an electrophotographic environment as a photoconductor." 209 USPQ at 759.).
An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).
17.	Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Moser et al. (PLOS ONE, vol. 7:6, e38371, pp. 1-13, 2012) and Lehman et al. (Methods, vol. 25, pp. 409-418, 2001).
	A) Moser et al. teach amplification of RNA from low-dilution samples, but do not teach FFPE samples.
	B) Regarding claim 45, Lehman et al. teach that RNA obtained from FFPE samples can be used for analysis of gene expression by quantitative PCR (page 413, fourth and fifth paragraphs; page 414, first paragraph).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used FFPE-derived RNA as suggested by Lehman et al. page 409, in the method of Moser et al. The motivation to do so is provided by Lehman et al. (Abstract):
	“The archives of departments of pathology represent a unique source of morphologically defined biopsies derived from normal and pathologically altered tissues for which extensive clinical data are available. The exact quantification of nucleic acids in these biopsies offers a promising extension of current methodology to study the pathogenesis of many different diseases. The development of real-time PCR technology has greatly facilitated the realization of nucleic acid quantification. Now it is feasible to analyze large series of samples for the exact quantification of nucleic acids even if the number of target molecules is small and the amount of material available for analysis is limiting.”
	Considering that the PyroPhage DNA polymerase of Moser et al. transcribed short RNA fragments with great specificity and sensitivity (page 8, fifth paragraph), it would have been prima facie obvious to one of ordinary skill in the art to have used the PyroPhage polymerase in the analysis of RNAs from FFPE samples.
Rejections based on the Schonbrunner et al. reference
18.	Claims 25, 26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Schonbrunner et al. (Biochemistry, vol. 45, pp. 12786-12795, 2006; cited in the IDS) and Latham (US 2010/0209970 A1; published August 2010).
	A) Schonbrunner et al. teach DMSO and polyethylene glycol adjuvants, but do not teach betaine or betaine derivatives.
	B) Regarding claims 25 and 26, Latham teaches that additives, including betaine and betaine derivatives recited claim 26, can be used to enhance the performance of DNA polymerases ([0050]).
Regarding claim 28, Latham teaches betaine concentration between 0.01 and 5 M ([0051]).
	It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to have used one or more of the enhancers of Latham in the method of Schonbrunner et al. instead of DMSO or polyethylene glycol, which are also taught by Latham.
	As stated by MPEP 2144.06 II:
2144.06 Art Recognized Equivalence for the Same Purpose [R-08.2012]
II. SUBSTITUTING EQUIVALENTS KNOWN FOR THE SAME PURPOSE
In order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art, and cannot be based on applicant’s disclosure or the mere fact that the components at issue are functional or mechanical equivalents. In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958) (The mere fact that components are claimed as members of a Markush group cannot be relied upon to establish the equivalency of these components. However, an applicant’s expressed recognition of an art-recognized or obvious equivalent may be used to refute an argument that such equivalency does not exist.); Smith v. Hayashi, 209 USPQ 754 (Bd. of Pat. Inter. 1980) (The mere fact that phthalocyanine and selenium function as equivalent photoconductors in the claimed environment was not sufficient to establish that one would have been obvious over the other. However, there was evidence that both phthalocyanine and selenium were known photoconductors in the art of electrophotography. "This, in our view, presents strong evidence of obviousness in substituting one for the other in an electrophotographic environment as a photoconductor." 209 USPQ at 759.).
An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).
19.	Claims 46 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Schonbrunner et al. (Biochemistry, vol. 45, pp. 12786-12795, 2006; cited in the IDS) and HawkZ05 Fast Polymerase (Roche Custombiotech, pp. 1-2, 2016).
	A) Schonbrunner et al. teach a polymerase which is a fusion of DNA polymerases from Thermus species Z05 and Thermatoga maritima (Abstract; page 12787, fifth paragraph). Schonbrunner et al. do not teach HawkZ05 DNA polymerase.
	B) Roche Custombiotech brochure teaches HawkZ05 DNA polymerase.
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the HawkZ05 Fast DNA polymerase of Roche as the fusion polymerase of Schonbrunner et al. The motivation to do so is provided by Roche:
	“HawkZ05 Fast Polymerase benefits:
• Achieve improved convenience and flexibility in IVD PCR workflows
HawkZ05 Fast Polymerase hot start system enables simultaneous detection of both RNA and DNA targets, such as HCV and HPV.
• Develop and run assays for difficult targets
Achieve reliable amplification of your low-copy and complex RNA targets due to high temperature reverse transcription at 60–65°C and improved RNA processivity.
• Reduce time to result
Use a fast PCR protocol to reduce your total assay and turnaround time (TAT) without loosing sensitivity and linearity. Run RT-PCR reaction in as little as 44 minutes.
• Easily work with crude samples
Hawk Z05 Fast Polymerase shows high inhibitor tolerance towards PCR inhibitors such as Heparin and SDS, and robust performance in problematic clinical samples from, for example, stool or nasal swabs.
• Suitable for various diagnostic PCR systems and applications
Glycerol-free enzyme available for lyophilization and improved liquid handling.
• Obtain consistent results
Rely on our standardized manufacturing processes, including extensive QC release testing and thus, high lot-to-lot consistency, providing the perfect basis for (IVD) kit manufacturers and end users.”
20.	No claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E STRZELECKA whose telephone number is (571)272-0789.  The examiner can normally be reached on M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                            April 5, 2021